DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 7/8/2022 has been entered. Claims 1-3, 5-13 and 15-16 remain for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 2-3, recites the term “a second circuit is operable to generate a second dynamic verification data”.  Clarification is respectfully required. 
The term “dynamic verification code” appears twice in the original specification, par. 0025 and par. 0040. In both occurrences, there are no descriptions of any circuit generating the “dynamic verification code”.  Additionally, the term “verification value” such as CVV, CVV2, CVC, CVC, CVC2, and CID are recited in par. 0025 and 0067. However, there are no description of any circuit generating the “dynamic verification code”.  In par. 0106, the specification recites “dynamic data generate by processor of card 315 using a private key and the timestamp. The dynamic data may be, for example, a dynamic CVC (“DCVC”).”  However, given that the processor of the card is considered as the “first circuit”. There is certainly no description of any other circuit to generate “a second dynamic verification data”.  Accordingly, a prior art search could not be conducted since the term “a second circuit is operable to generate a second dynamic verification data” could not be determined from the specification. 
Claims 2-3, 5-13 and 15-16 are rejected for depending on claim 1. 

Response to Arguments
Applicant's arguments filed on 7/8/2022 have been fully considered but are considered partly persuasive. Claim 1 has been amended to recite the “first circuit” and the “first dynamic verification data” and thus vacates the 112 2nd paragraph ground of rejection. 

Regarding 112 1st paragraph rejection
	Claim 1 is rejected as the limitation for the phrase “a second circuit is operable to generate a second dynamic verification data” cannot be determined. Applicant argues that the language, originally recited in claim 14, is the original language which should be considered as part of the original disclosure. While the examiner does not dispute this fact, applicant’s arguments does not response to the fact the limitations of the second circuit cannot be determined. The term “dynamic verification code” appears twice in the original specification, par. 0025 and par. 0040. In both occurrences, there are no descriptions of any circuit generating the “dynamic verification code”.  Additionally, the term “verification value” such as CVV, CVV2, CVC, CVC, CVC2, and CID are recited in par. 0025 and 0067. However, there are no description of any circuit generating the “dynamic verification code”.  In par. 0106, the specification recites “dynamic data generate by processor of card 315 using a private key and the timestamp. The dynamic data may be, for example, a dynamic CVC (“DCVC”).”  However, given that the processor of the card is considered as the “first circuit”. There is certainly no description of any other circuit to generate “a second dynamic verification data”. 
Applicant has not addressed the 112 1st ground of rejection on claim 1, thus, the ground of 
rejection is respectfully maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887